Citation Nr: 0916455	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  00-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran filed a timely notice of disagreement 
(NOD) opposing the regional office's decision of April 1989, 
which denied service connection for cyst on bone of right 
leg.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to 
December 1974 and from April 1976 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In June 1999, the RO notified the Veteran that it could not 
accept his April 1999 notice of disagreement opposing its 
April 1989 denial of his claim for service connection for 
cyst on bone of right leg.  The RO determined that its 
decision had become final, and that the Veteran would have to 
submit new and material evidence to reopen the claim.

In a March 2001 decision, the Board denied the Veteran's 
claim.  The Veteran subsequently appealed the claim to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2004 Order, the Court vacated the Board's March 
2001 decision with regard to this claim and remanded it to 
the Board for readjudication.  In November 2008, the Board 
remanded the claim to the RO.  It is properly before the 
Board at this time.

The Board finds that the Veteran's April 1999 written 
statement, interpreted by the RO as a notice of disagreement 
with a prior denial, also appears to attempt to reopen the 
Veteran's previously denied claim.  The RO did not address 
this portion of the Veteran's written statement.  As such, it 
is referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for cyst on 
bone of right leg was denied in an April 1989 rating 
decision.

2.  The Veteran was notified of the denial, and of his appeal 
rights, in April 1989.

3.  The RO did not receive a written communication from the 
Veteran expressing his dissatisfaction or disagreement with 
the April 1989 rating decision and the desire to contest the 
result within a year following the date of the letter 
notifying him of that decision.


CONCLUSION OF LAW

A timely notice of disagreement to the April 1989 decision of 
the regional office denying service connection was not filed, 
and the decision is final.  38 U.S.C.A. § 7105(b) and (c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue as stated above, that regarding timeliness of an 
NOD, is the one developed by the RO.

The VCAA applies to claims upon receipt of a substantially 
complete application.  However, the NOD is not a claim for 
benefits.  Rather, it is the jurisdictional initiation of an 
appeal.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. April 
17, 2009).  It is a document showing an intent to appeal.  It 
is not evidence driven within the meaning of the VCAA.  
Therefore, remanding for additional notice would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

To the extent there is a duty to notify, such is covered not 
under the VCAA but under the appellate regulations.  That was 
accomplished here when the appellant was notified of the 
decision and was specifically informed how to initiate an 
appeal.

Even if there was any determination that the VCAA was 
applicable in this case, the error is harmless.  The Veteran 
was represented by counsel, he was provided with notification 
of the right to appeal his claim, and he was given a 
statement of the case.

It has been established by the Veteran's response dated in 
October 2008 that he has no additional evidence.  It is clear 
from his attorney, the notice letters, the statement of the 
case, and the memorandum decision that the appellant is fully 
aware of the basis of the decision and why his 
action/inaction resulted in the RO's decision and this Board 
decision.

In February 2009, the RO sent the Veteran a VCAA letter.  To 
the extent that there is any deficiency in the letter, it is 
harmless, since the VCAA is not applicable in this case.  
Furthermore, there is no presumed prejudice in the context of 
this case.  The NOD predated the VCAA, and the VCAA does not 
apply to NODs.  Shinseki v. Sanders, No. 07-1209, S. Ct. 
(April 21, 2009).

In April 1989, the regional office (RO) denied the Veteran's 
claim for service connection for "cyst on bone of right 
leg."  That same month, the RO sent the Veteran a letter 
notifying him of the decision, and of his appellate rights.  
There is no evidence showing that the RO received a written 
communication from the Veteran expressing his dissatisfaction 
or disagreement with the April 1989 rating decision, and the 
desire to contest the result, within a year following the 
RO's April 1989 letter notifying him of its decision.

In April 1999, the Veteran sent the RO a letter (on a VA Form 
21-4138), essentially stating that he wished to file an NOD 
and to appeal the RO's April 1989 decision.  In June 1999, 
the RO notified the Veteran that the Veteran's NOD was 
untimely and could not be accepted, and that he would have to 
submit new and material evidence to reopen his claim.  The RO 
explained that since the Veteran had not sent his NOD within 
a year of the date of notification, its decision had become 
final.

Except in the case of simultaneously contested claims, the 
claimant or representative must file an NOD within one year 
from the date the agency of original jurisdiction mailed its 
notice of the determination, which is presumed to be the same 
as the date of the letter itself.  38 C.F.R. § 20.302.  If an 
NOD is not received in that time, the determination is final.  
Id.  Once a decision is final, a claim may only be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The regulation in effect at the time of the April 1989 RO 
denial of the Veteran's claim indicated that an NOD shall be 
filed within one year from the date of mailing of 
notification of the initial review and determination; 
otherwise, that determination will become final.  The date of 
the letter of notification will be considered the date of 
mailing for purposes of determining whether a timely appeal 
has been filed.  38 C.F.R. § 19.129(a) (1988).

In this case, the Veteran's claim for service connection of 
cyst on bone of right leg was denied in April 1989, and the 
Veteran was notified of the denial that same month.  He did 
not file a NOD until April 1999, approximately 10 years after 
the RO's decision.  Since the Veteran failed to file a Notice 
of Disagreement within a year of the mailing of the notice of 
the adverse determination, the RO's April 1989 rating 
decision became final as outlined in 38 U.S.C.A. § 7105(b), 
(c); 38 C.F.R. § 20.302(a) (2008); 38 C.F.R. § 19.129 (1988); 
see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

The Court has held that 38 C.F.R. § 3.109(b) authorizes the 
RO and the Board to extend the time limit for filing an NOD 
or accepting an untimely NOD.  See id.  In this case, the 
Veteran has not put forth good cause for an extension of the 
time limit for filing an NOD.  In the absence of good cause, 
the Board declines to extend the time limit for the filing of 
the Veteran's NOD.

Accordingly, the Board finds that the April 1999 NOD was not 
filed in a timely manner, and that the RO's decision of April 
1989 is final.  The Veteran's only recourse at this point is 
to obtain new and material evidence with which to reopen the 
claim.


ORDER

A notice of disagreement pertaining to the April 1989 denial 
of service connection for cyst on bone of right leg was not 
timely filed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


